                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION


UNITED STATES OF AMERICA                       :        CRIMINAL NO. 4:19-CR-11 (CDL)
                                               :
       vs.                                     :        VIOLATIONS:
                                               :
ERIC JOSEY, A.K.A. “BAM”,                      :        21 U.S.C. § 841 (a)(1)
                                               :        21 U.S.C. § 841 (b)(1)(C)
       Defendant                               :        21 U.S.C. § 841 (b)(1)(D)


                        ORDER ON MOTION FOR CONTINUANCE

       Defendant ERIC JOSEY, A.K.A. “BAM,” has moved the court to continue the pre-trial

hearing of his case presently scheduled for May 28, 2019, and to continue the trial of this case

until the Court’s September 2019 term.             The Government does not oppose this motion.

Defendant was arraigned April 24, 2019, and is currently in custody. Additional time is needed

for pretrial investigation and to enter into plea negotiations between the defendant and

government if warranted. The court finds that it is in the interest of justice to allow the parties to

complete investigation and to explore possible plea negotiations and that these interests outweigh

the interest of Defendant and the public in a speedier trial. Failure to grant a continuance would

deny counsel reasonable time for effective preparation and could result in a miscarriage of

justice. Accordingly, Defendant’s Motion for Continuance (Doc. 15) is GRANTED, and it is

hereby ordered that this case shall be continued until the Court’s September 2019 trial calendar.

The delay occasioned by this continuance shall be deemed excludable pursuant to the provisions

of the Speedy Trial Act, 18 U.S.C. § 3161.


It is SO ORDERED, this 10th day of May, 2019.


                                                        s/Clay D. Land
                                                        CLAY D. LAND
                                                        UNITED STATES DISTRICT JUDGE
